FILED
                            NOT FOR PUBLICATION
                                                                             AUG 28 2019
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EDDY BASILLO-ARROYO, AKA Eddy                    No.   16-71947
Lopez,
                                                 Agency No. A205-716-540
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Eddy Basillo-Arroyo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1666 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence the agency’s factual findings.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). Our jurisdiction is

governed by 8 U.S.C. § 1252, and we deny in part and dismiss in part the petition

for review.

      Basillo-Arroyo does not challenge the IJ and BIA’s determination that his

asylum application was untimely in his opening brief. Thus, this issue is waived,

and we do not reach the merits of his asylum claim. See Smith v. Marsh, 194 F.3d
1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a party in its opening brief

are deemed waived.”).

      Substantial evidence supports the BIA’s determination that Basillo-Arroyo

failed to establish he would be persecuted on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (holding that an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus, Basillo-

Arroyo’s withholding of removal claim fails.




                                          2
      Basillo-Arroyo failed to challenge the IJ’s denial of CAT relief before the

BIA. Thus, this issue is unexhausted. See Baron v. Ashcroft, 358 F.3d 674,

677–78 (9th Cir. 2004) (holding that courts lack jurisdiction to review claims not

presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3